 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11       ROBERT STEVEN BROWN,                                      Case No. 1:18-cv-01570-SAB-HC

12                       Petitioner,                               ORDER DENYING RESPONDENT’S
                                                                   MOTION FOR 207-DAY EXTENSION OF
13              v.                                                 TIME (ECF No. 10)
14       BRUCE PLUMLEY,
                                                                   ORDER DIRECTING FIRST ASSISTANT
15                       Respondent.                               UNITED STATES ATTORNEY PHILLIP
                                                                   TALBERT OR SUPERVISOR OF FEDERAL
16                                                                 HABEAS ASSIGNMENTS TO RESPOND
17                                                                 SEVEN (7) DAY DEADLINE
18

19
               Petitioner is federal prisoner proceeding pro se with a petition for writ of habeas corpus
20
     pursuant to 28 U.S.C. § 2241. On February 14, 2019, counsel for Respondent moved for a 207-
21
     day extension of time to file a response to the petition as she is on “indefinite” leave to care for a
22
     family member. (ECF No. 10).1
23
               It is not clear to the Court why this case cannot be reassigned to another Assistant United
24
     States Attorney given that there have been no substantive filings in this matter, Respondent’s
25
     current counsel does not appear to have any personal knowledge regarding Petitioner’s case, and
26
27
     1
         The Court feels that counsel’s request is appropriate and that counsel, while caring for a family member, should
28 not be obligated to respond to this petition. Hence, the Court seeks inquiry as to reassignment.


                                                               1
 1 Petitioner could be released if his petition is granted. Due to the impact of habeas cases on the

 2 Court’s docket and the Court’s desire to have cases decided in an expedient manner, requests for

 3 modification of the briefing scheduling will not routinely be granted. The Court notes, however,

 4 that if this matter is reassigned to a different attorney, the Court is inclined to grant a ninety-day

 5 extension for Respondent to file a response to the petition.

 6          Accordingly, the Court HEREBY ORDERS that:

 7      1. Respondent’s motion for 207-day extension of time (ECF No. 10) is DENIED; and

 8      2. Within seven (7) days from the date of service of this order, First Assistant United States

 9          Attorney Phillip Talbert or the supervisor responsible for habeas assignment in the

10          Sacramento United States Attorney’s office SHALL inform this Court why this case

11          cannot be reassigned to a different Assistant United States Attorney in order to respond to

12          the petition.

13
     IT IS SO ORDERED.
14

15 Dated:      February 20, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
